Citation Nr: 0611369	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran has confirmed active duty service from November 
1965 to November 1967, including service in the Republic of 
Vietnam.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia, that denied the appellant's claims 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

The Board notes that in August 2004 the veteran filed a claim 
for a temporary 100 percent evaluation because he was 
hospitalized.  This issue has not been addressed by the RO 
and is REFERRED to the RO for initial consideration.

In November 2005, the appellant was afforded a video 
conference hearing before Acting Veterans Law Judge Nadine 
Benjamin, who is rendering the determination on the issue.


REMAND

The U. S. Army and Joint Services Records Research Center 
(then, The Center for Unit Records Research (CURR)) reported 
in March 2004 that it was unable to search for the veteran's 
unit's records because it was not given a specific two-month 
date range within which the stressful events occurred, it was 
not given the veteran's unit of assignment at the time of the 
stressful events, and it was not given a geographic location 
of the stressful events.  

The veteran stated in his December 2005 video conference 
hearing that he served with the 1st Army, 25th Infantry 
Division, 155th Transport Company while stationed in the 
Republic of Vietnam.  He testified that during January 1966 
he was driving through a village where fire was exchanged, 
women and children ran out of the village, and they found 
that Korean Marines had killed all the Vietcong in the 
village.  They had to drive around the dead bodies in the 
street.  This event took place approximately 50 miles from 
Cam Ranh Bay, or 10 miles from Tuey.  He further testified 
that in February 1966 he was on a boat shipping a 6-ton tank 
that came under fire and got stuck on a sandbar.  In order to 
free the boat they had to attach a rope to shore.  Two or 
three other soldiers from the boat let go of the rope, were 
taken by the current, and screamed as they drifted away.  He 
did not know whether they survived.  The veteran was able to 
make it to shore by using the rope, along with another 
soldier named Holloway.  This event also took place at or 
around Tuey.  Finally, the veteran testified that in either 
February or March 1966 he truck-driving shifts with another 
soldier.  When the other soldier took the truck out he ran 
over a mine which killed the soldier and destroyed the truck.  
It also appears that this event took place in Tuey. 

The RO must therefore contact the U.S. Army and Joint 
Services Record Research Center (JSRRC) to determine whether 
the veteran, as part of the 155th Transport Company, could 
have come under fire in January 1966, 50 miles from Cam Ranh 
Bay or 10 miles from Tuey; whether the veteran was on a boat 
that ran aground and witnessed other soldiers being swept 
away in February 1966 in the vicinity of Tuey; and whether 
the veteran switched shifts with another soldier who was 
killed when his truck hit a mine in February or March 1966 
while stationed in Tuey.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Upon receipt of the requested records from the JSRRC, should 
verification of the stressor be obtained, the veteran should 
be scheduled for a psychiatric examination to determine the 
etiology of his PTSD.  The examiner should provide a specific 
opinion as to whether the veteran's PTSD was caused by 
verified service-related stressors.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should forward the veteran's 
DD214 and his 201 file to the U.S. Army and 
Joint Services Record Research Center 
(JSRRC) and request that it determine 
whether the veteran went on patrols that 
came under fire in January 1966.  
Specifically, the RO should inquire as to 
whether there are any records from 1st Army, 
25th Infantry Division, 155th Transport 
Company, verifying exposure to mortar fire 
and any fire fights particularly in January 
1966, possibly 50 miles from Cam Ranh Bay 
or 10 miles from Tuey.

2.  The RO should ask the JSRRC to 
determine whether the veteran, as part of 
the 155th Transport Company, was on a Mike 
boat that was grounded on a sandbar in 
February 1966 and whether any service 
members were killed or lost in that 
incident, possibly in the vicinity of Tuey 
particularly a service man named Holloway.  

3.  The RO should also ask the JSRRC to 
determine whether any trucks associated 
with the 1st Army, 25th Infantry Division, 
155th Transport Company were destroyed by 
land mines in February or March 1966, and 
whether any soldiers were killed in such a 
manner, possibly in the vicinity of Tuey.  

4.  Following receipt of records from the 
JSRRC, should any stressor be verified, 
arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set forth 
in DSM-IV.  If the veteran's symptoms meet 
the DSM-IV criteria for a diagnosis of 
PTSD, the examiner must specify for the 
record the exact stressor(s) relied upon to 
support the diagnosis.  The examiner should 
specifically state an opinion as to whether 
the veteran's PTSD is due to service-
related stressors.  The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that such 
a review was conducted.

5.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted.  If the decision 
remains in any manner adverse to the 
veteran on the issue, provide the veteran 
and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of time 
to respond to it  The veteran should also 
be informed of the information and evidence 
needed to establish a disability rating and 
effective date for the claim on appeal as 
noted by The United States Court of Appeals 
for Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran and 
his representative should then be given an 
opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NADINE BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

